Citation Nr: 0115028	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  98-10 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from December 1968 to August 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) which, in 
pertinent part, denied service connection for the cause of 
the veteran's death.  In December 1998, the RO determined 
that the appellant had not submitted well-grounded claims of 
entitlement to service connection for the cause of the 
veteran's death and dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 and denied 
the claims.  In March 2001, the appellant was afforded a 
hearing before C.W. Symanski, the undersigned Member of the 
Board.  The appellant has been represented throughout this 
appeal by the American Legion.  


REMAND

The appellant asserts that service connection is warranted 
for the cause of the veteran's death as his ultimately fatal 
cardiovascular disorder was precipitated by his Agent Orange 
exposure while in the Republic of Vietnam.  In the 
alternative, the appellant advances that the veteran's fatal 
myocardial infarction was caused by treatment and/or lack 
thereof provided at the Erie, Pennsylvania, VA Medical Center 
in August 1996.  

Initially, the Board observes that the RO denied the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death and DIC under the provisions 
of 38 U.S.C.A. § 1151 upon its determination that the 
appellant had not submitted well-grounded claims.  The 
statutes governing the adjudication of claims for Department 
of Veterans Affairs (VA) benefits have recently been amended 
so as to remove the requirement of the submission of a 
well-grounded claim.  The amended statutes direct that, upon 
receipt of a complete or substantially complete application, 
the VA shall notify the appellant of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate her claim.  The VA shall 
make reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3, 4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A, 5107).  The appellant's claims 
for service connection for the cause of the veteran's death 
and DIC under the provisions of 38 U.S.C.A. § 1151 have not 
been considered under the amended statutes.  Therefore, the 
claims must be returned to the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The veteran's September 1996 death certificate indicates that 
he expired in the St. Vincent Health Care facility's 
emergency room or outpatient facility.  Clinical 
documentation of the veteran's final treatment has not been 
incorporated into the record.  In reviewing a similar factual 
scenario, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA should obtain all 
relevant private treatment records which could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  Accordingly, this 
case is REMANDED for the following action:

1.  Upon receipt of the requested 
information and the appropriate release, 
the RO should contact St. Vincent Health 
Care and request that it forward copies 
of all available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  

3.  The RO should then readjudicate the 
appellant's claims of entitlement to 
service connection for the cause of the 
veteran's death and DIC under the 
provisions of 38 U.S.C.A. § 1151 ((West 
1991 & Supp. 2000).  

If the claims remain denied, the appellant and her 
representative should be provided with a supplemental 
statement of the case and be given the opportunity to 
respond.  The appellant is free to submit additional evidence 
and argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn regarding the 
final disposition of the claims.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


